[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDMENT OF MEMORANDUM OF DECISION DATED NOVEMBER 4, 1996
The court hereby amends paragraph 4 of the Memorandum of Decision dated November 4, 1996, as follows:
    "Since there was no such agreement in this case, the court does not have jurisdiction to modify. Accordingly, the plaintiff's Motion to Dismiss the Defendant's Motion to Reopen and Modify Judgment is granted."
Otherwise, the decision remains as written.
Hurley, J.